Citation Nr: 1103828	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 1, 2004, 
for discontinuance of withholding of military retirement pay from 
VA disability benefits.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 determination by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

In a January 2009 letter, the Veteran requested that he be 
granted a separate evaluation for posttraumatic stress 
disorder (PTSD).  He currently has service connection for 
generalized anxiety disorder, to include PTSD, claimed as 
a chronic acquired psychiatric disability to include 
anxiety disorder, stress disorder, depression, and Gulf 
War syndrome as due to undiagnosed illness.  The issue of 
entitlement to a separate evaluation for PTSD has been 
raised by the record, but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the RO for appropriate 
action.  

Additionally, in his September 2008 correspondence, the Veteran 
argues that his PTSD is a combat-related disability, and thus, it 
can be reasonably inferred that he contends that he is entitled 
to an earlier effective date for compensation under the Combat-
Related Special Compensation (CRSC) program.  The Veteran is not 
currently receiving compensation under the CRSC program, and as 
discussed below, claims for CRSC are handled by the appropriate 
branch of the Armed Forces (in this case, the Army) and not by 
VA. The Board refers the Veteran to the Department of the Army.  
He should send correspondence to the following address:

      Department of the Army
      U.S. Army Physical Disability Agency
      Combat-Related Special Compensation (CRSC)
      200 Stovall Street
      Alexandria, Virginia  22332-0470


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Army 
from September 1973 to May 1993.  He voluntarily retired after 20 
years of active service.

2.  The Veteran was awarded retroactive payments due to payments 
which had been previously withheld but later permitted by 
statutory changes establishing the Concurrent Retirement and 
Disability Payment (CRDP) program, effective from January 1, 
2004, for the period January 2004 through October 2006.

3.  The Veteran has not been deemed eligible for compensation 
under the Combat Related Special Compensation (CRSC) program. 


CONCLUSION OF LAW

There is no legal basis to award the Veteran an earlier effective 
date for discontinuance of withholding of military retirement pay 
from VA disability benefits under the CRDP program.  10 U.S.C.A. 
§§ 1414 (West 2002); 38 U.S.C.A. §§ 5304(a)(1), 5305 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.750 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring VA 
to develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not 
the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id. (VCAA not applicable to a claim for non-service-
connected pension when the claimant did not serve on active duty 
during a period of war, as required by law).  The Court has held 
that when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty-to-assist nor the duty-to-
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 
2004).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
Veteran's claim.  Nonetheless, we do note that the February 2009 
Statement of the Case (SOC) included the laws and regulations 
pertaining to concurrent receipt of retirement pay and disability 
compensation.  The appellant submitted various statements 
subsequent to receiving the SOC, and has not identified any 
additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

The Veteran in this case retired from the U.S. Army in May 1993 
after 20 years of active service.

As of October 2006, the Veteran had service connection for the 
following disabilities: generalized anxiety disorder to include 
PTSD, evaluated at 30 percent effective from July 14, 1997; 
chronic low back strain with arthritis, evaluated at 10 percent 
effective from June 1, 1993, and at 20 percent from April 28, 
1999; tinnitus, evaluated at 10 percent from June 1, 1993; 
varicose veins in the left leg, evaluated at 10 percent  from 
June 1, 1993; and bilateral hearing loss, assigned a non-
compensable, or 0 percent, evaluation from June 1, 1993.  The 
total combined evaluations were 30 percent from June 1, 1993, 50 
percent from July 14, 1997, and 60 percent from April 28, 1999.  

In November 2007, the RO notified the Veteran that he was 
entitled to retroactive compensation payment for the period from 
January 2004 to October 2006 based on new legislation, described 
below.  The Veteran contends, however, that he should have 
received retroactive compensation from April 1999, forward, the 
date from which he has had a combined 60 percent evaluation.   

In general, there is a prohibition on the concurrent payment of 
military retired pay and VA disability compensation pay without a 
waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; 
see also 38 U.S.C.A. § 5305.  This prohibition is why the RO 
withheld portions of the Veteran's disability payments for 
certain periods.  This was done to avoid an overpayment due to a 
duplication of benefits.

Legislation, however, has been enacted to allow certain veterans 
to receive some measure of concurrent payments for both their 
retired military pay and their VA disability compensation.  The 
two programs are known as Combat Related Special Compensation 
(CRSC) and Concurrent Retirement and Disability Payment (CRDP).

The CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 
§ 636, in December 2002.  The purpose of the legislation was to 
allow receipt of partial or full military retired pay and VA 
disability compensation to eligible military retirees with 
combat-related disabilities.  CRSC became effective June 1, 2003.  
Under a prior version of the law, CRSC was payable when a Veteran 
had a combined 60 percent service-connected, combat-related 
disability, and was evaluated as individually unemployable due to 
the service-connected disabilities.  See Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7.  
Under an amended version of the program, eligibility was expanded 
effective January 1, 2004, such that the basic eligibility for 
CRSC would be met if the Veteran had completed 20 years of 
service and had a qualifying combat-related disability.  The 
change in law was codified at 10 U.S.C.A. § 1413a.  Notably, the 
criteria for CRSC do not require a Veteran to have actually 
engaged in combat.  The pertinent military department makes the 
final determination regarding qualifying disabilities.  This is 
not a VA program.  Id. The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
precedent opinions of the General Counsel of the VA and 
precedential decisions to courts of superior jurisdiction.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

In addition, the National Defense Authorization Act of 2004 
established CRDP, effective January 1, 2004.  CRDP is a program 
that is available to military retirees who served a minimum of 20 
years creditable service, including service in the National Guard 
and Reserves.  CRDP restores some or all of the military retired 
pay that was deducted due to receipt of VA service-connected 
disability compensation.  Retirees must be rated 50 percent or 
more disabled by VA and, unlike CRSC, the disabilities do not 
have to be combat-related.  Retirees are not required to apply 
for this benefit; enrollment is automatic.  Qualified retirees 
with a 100 percent VA disability rating were subject to a phase-
in period for payments only from January 1, 2004, to December 31, 
2004.  After December 31, 2004, such individuals are generally 
eligible for full payment of their military retired pay and VA 
disability compensation, with some limitations.  See 10 U.S.C.A. 
§§ 1414 (West 2002 & Supp. 2010); M21-1MR, Part III, Subpart v, 
5.A.6.

In this case, the Veteran is in receipt of CRDP payments, 
according to the payment record supplied to him with the November 
2007 notice letter, and there is no indication that he has been 
deemed eligible for benefits under the CRSC program.  

VA is not the agency responsible for making the determination of 
CRSC eligibility in the first instance. The Veteran must apply 
with his own service department through the Defense Finance and 
Accounting Service (DFAS).  See M21-1MR, Part III, Subpart v, 
5.A.7; see also 10 U.S.C.A. § 1413a (West 2002).  Once a 
determination as to eligibility has been made by DFAS, and notice 
provided to VA, the Veteran's compensation can be adjusted 
accordingly.  In this case, however, the RO's communication with 
DFAS has only indicated that the Veteran is under the CRDP 
program.  As noted above, VA in general, and the Board in 
particular, cannot address determinations of eligibility to CRSC 
in the first instance.  Thus, the Board's sole focus in this 
appeal is whether the Veteran is eligible for an earlier 
effective date for implementation of the CRDP compensation.

In that regard, the Board notes, as above, that the effective 
date of CRDP was January 1, 2004.  Although Department of Defense 
(DoD) regulations allow up to 6 years of retroactive benefits, 
benefits cannot be awarded under this program for periods prior 
to the effective date.  Thus, the Veteran's claim for an earlier 
effective for compensation under CRDP cannot be granted as a 
matter of law.

The Board is sympathetic to the Veteran's arguments, but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].").  Since the Veteran's claim fails 
because of an absence of legal merit or lack of entitlement under 
the law, the claim must be denied.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to an effective date earlier than January 1, 2004, 
for discontinuance of withholding of military retirement pay from 
VA disability benefits is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


